Citation Nr: 1600556	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  14-33 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent prior to January 31, 2013 and a rating in excess of 50 percent thereafter for service connected anxiety disorder not otherwise specified (NOS).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Nicole Knoll, Agent


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1946 to February 1948 and from September 1950 to November 1951.  He received the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island dated in November 2012  and August 2013 which granted service connection for anxiety disorder NOS effective May 27, 2011 and denied individual employability, respectively.  In the August 2013 rating decision, the RO increased the assigned rating for anxiety disorder NOS from 30 percent to 50 percent, effective January 31, 2013.

The Board acknowledges that the issue of entitlement to service connection for bilateral hand frostbite has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on this issue.  As such, the Board will not accept jurisdiction over the issue at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. For the period prior to January 31, 2013, the Veteran's service-connected anxiety disorder is shown to have been manifested by a disability picture that more nearly approximates that of occupational and social impairment with reduced reliability and productivity.

2.  The Veteran's service-connected anxiety disorder is not shown to result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

3. The Veteran meets the schedular requirement for TDIU, and his service-connected disabilities render him unemployable.


CONCLUSIONS OF LAW

1. The criteria for the assignment of a rating of 50 percent for anxiety disorder (NOS) for the period prior to January 31, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2015).

2.  The criteria for the assignment of an initial rating greater than 50 percent for anxiety disorder (NOS) have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2015).

3. The criteria for an award of TDIU are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. § 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Proper notice from VA must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

In light of the favorable determination to grant an award of TDIU, VA's duties to notify and assist are deemed fully satisfied regarding TDIU and there is no prejudice to the Veteran in proceeding to decide this issue.

As for the issue of an increased rating for anxiety disorder, notice letters were sent to the Veteran in June 2011 and October 2011 regarding the information necessary to substantiate his underlying claim of service connection for anxiety disorder.  This appeal arises from disagreement with the initial evaluation following the grant of service connection for anxiety disorder.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's lay statements, treatment records, and VA examinations dated in October 2012 and May 2013 are in the file.  The Board has reviewed the aforementioned examination reports and finds that the Veteran's clinical history was acknowledged by the VA clinicians who performed them, and that these examiners provided adequate discussion of their clinical observations and rationales to support their individual findings and conclusions within the context of the Veteran's pertinent clinical history as contained within his claims file.

Neither the Veteran nor his representative has indicated that there was any further evidence to submit in support of the claims.  Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his claims decided herein, and thus no additional assistance or notification is required. 



II. Increased Rating

The Veteran has been clinically diagnosed with anxiety disorder NOS that was linked to service.  By a rating decision dated in November 2012 he was granted service connection for anxiety disorder NOS and assigned a 30 percent rating effective May 27, 2011.  Following receipt of additional evidence, the increased rating issue was readjudicated in an August 2013 rating decision wherein the RO increased his rating to 50 percent effective January 31, 2013.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's anxiety disorder has been rated under the General Rating formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9413.

Under these criteria, a 30 percent rating for anxiety disorder is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to particular symptoms such as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating for anxiety disorder is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating for anxiety disorder is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2015).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The United States Court of Appeals for the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders.

One factor for consideration is the GAF score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.), p.32.).

GAF scores ranging from 61 to 70, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF score ranging from 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

A. Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

During the VA examination in October 2012, the examiner noted that the Veteran has anxiety disorder NOS linked to his service in Korea.  The examiner attributed intrusive thoughts, nightmares, some avoidance, sleep difficulties, and hypervigilance to this diagnosis.  The examiner assigned a GAF score of 53 and found that the Veteran's anxiety caused occupational and social impairment with reduced reliability and productivity.  The Veteran reported being married for 52, "going on 53 years" and that he and his wife "are so good together."  The Veteran indicated some difficulties in their marriage in the past and stated that they had 1 son and 2 grandchildren with whom he talks to "all the time".  The Veteran stated that he loves to bicycle and paint and that he helps with the housework.  He denied having any difficulty with his activities of daily living but stated that his wife does all of the driving.  The examiner noted that the Veteran is prescribed medication for memory problems.  The Veteran reported recurrent and distressing recollections and distressing dreams of his traumatic experience in service, making efforts to avoid thoughts, feelings, or conversations about the experience, difficulty in falling or staying asleep, and hypervigilance.  The examiner noted mild memory loss, impaired abstract thinking, and disturbances of motivation and mood.  The Veteran was dressed casually, was described as "very jovial" and laughing during the conversation, enjoying recounting stories of the past.  However, he became anxious and tense during discussions of service.  He had some word-finding difficulties but was very cooperative and answered all questions.  He denied any current suicidal ideation or homicidal ideation and paranoia.  The Veteran was oriented to name, place, and date.  He could correctly name the current president, but was unable to name prior presidents.  He had difficulty with the serial 7's task but was able to repeat all 4 words on immediate recall.  However, he was unable to recall the words after a short distractor task.  The examiner found that the Veteran was capable of managing his financial affairs.  

During a VA examination in May 2013, a GAF score of 53 was assigned.  The examiner indicated that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he continues to have a good relationship with his wife, son, and grandchildren.  Additionally, the Veteran was still unemployed despite attempts to find a job.  He attributed his inability to find or maintain employment to his age and hearing problems.  The Veteran denied receiving treatment from a mental health clinician on either an inpatient or outpatient basis since his October 2012 VA examination.  The Veteran endorsed a depressed mood, anxiety, chronic sleep impairment, mild memory loss, impaired abstract thinking, and disturbances of motivation and mood.  The examiner found that the Veteran was capable of managing his financial affairs.  The examiner stated that the Veteran's overall mental health functioning falls in the range of moderate symptomatology, as was indicated during the October 2012 VA examination.  

Based on the above, the Board finds that a 50 percent disability rating is warranted since May 29, 2011 (date of claim for service connection).  On both the October 2012 and May 2013 VA examinations, the VA examiners opined that the Veteran's anxiety disorder NOS caused occupational and social impairment with reduced reliability and productivity.  The Board acknowledges that the evidence shows that the Veteran has symptoms that are included in the criteria for ratings lower than 50 percent, such as anxiety, sleep impairment, depressed mood, and periods of heightened stress.  However, the evidence also shows that the Veteran has symptoms that are contemplated by the 50 percent rating criteria, including impairment of short- and long-term memory, impaired abstract thinking, and disturbances of motivation and mood.  The May 2013 VA examiner even noted that the Veteran's symptoms were consistent with those described by the October 2012 VA examiner.  His GAF score of 53 is also indicative of moderate difficulty in social, occupational, or school functioning.  The Board notes that both examiners were unable to differentiate those symptoms caused by the Veteran's service-connected anxiety disorder NOS and those caused by his non-service-connected depressive disorder.  As such, all symptoms are attributed to his service-connected disability.  See Mittleider v. Brown, 11Vet. App. 181 (1998) (which stipulates that the Board is precluded from differentiating between symptomatology attributed to a service-connected disability and another disability in the absence of medical evidence which does so).

Accordingly, resolving all doubt in the Veteran's favor, the Board finds that the evidence overall more nearly approximates the criteria for a 50 percent rating based on occupational and social impairment with reduced reliability and productivity for the entire period on appeal.  It is the impact of the symptoms on occupational and social functioning that determines the rating.  See Vazquez-Claudio, supra.

However, at no point during the appeal period has the Veteran's overall symptomatology more nearly approximated the criteria for a 70 percent rating or higher. The Veteran has experienced anxiety, memory impairment, and disturbances of motivation and mood.  However, medical and lay evidence of record presented above shows that his anxiety disorder is not manifested by most of the symptoms listed in the 70 percent criteria that would overall cause occupational and social impairment in most areas to include symptoms such as suicidal ideation; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene.  The Board fully recognizes that the presence or absence of certain symptoms is not necessarily determinative.  The symptoms that are demonstrated must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  

In this regard, occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood is not demonstrated.  There is some suggestion that his psychiatric disorder would have an adverse effect on his ability to work and he has demonstrated some cognitive impairment.  On the other hand, the Veteran consistently reported having good relationships with his wife, son, and grandchildren.  He enjoys recreational activities and helps out around the house where he can.  He also denied suicidal and homicidal ideation and was considered capable of managing his financial affairs, which belies the notion of him having impaired judgment .  During the October 2012 VA examination, the examiner even noted that the Veteran was cooperative and jovial.  Such shows no deficiency in mood.  Indeed, the Veteran's GAF scores were 53 at each examination, which is indicative of moderate difficulty and reflects some difficulty in social, occupational, or school functioning.

A higher schedular rating of 100 percent also is not warranted as that rating requires evidence of total occupational and social impairment.  Neither the lay nor medical evidence of record discussed above shows that the Veteran has total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The fact that the Veteran helps with much of the housework negates a finding of total social and occupational impairment.  

In reaching this decision, the Board has considered the lay evidence.  The Board is fully aware that the Veteran is competent to report his symptoms, and that he has submitted credible statements as to his symptoms.  Here, the medical findings discussed directly address the criteria under which the Veteran's psychiatric disability is evaluated.  The medical evidence is more probative than any implied pleadings or lay evidence to the effect that an evaluation in excess of 50 percent should be assigned.

Thus, considering the medical and lay evidence and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 50 percent rating (but not higher) for anxiety disorder are approximated for the entire appeal period.  38 C.F.R. § 3.102.

B. Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The discussion above reflects that the symptoms of the Veteran's anxiety disorder are fully contemplated by the applicable rating criteria.  As shown above, the criteria include multiple psychiatric symptoms and encompassed the Veteran's psychiatric symptoms as shown in the VA examinations.  There is neither evidence nor allegation of symptoms of and/or impairment due to the Veteran's anxiety disorder that is not encompassed by the schedular rating assigned.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1).

III. TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

The Veteran is service connected for the following disabilities: anxiety disorder NOS, rated 50 percent disabling; right foot residuals of frostbite with degenerative joint disease, rated 30 percent disabling; left foot residuals of frostbite with degenerative joint disease, rated 30 percent disabling; tinnitus, rated 10 percent disabling; right knee degenerative joint disease, rated 10 percent disabling; left knee degenerative joint disease, rated 10 percent disabling; right leg peripheral neuropathy, rated 10 percent disabling; left leg peripheral neuropathy, rated 10 percent disabling; and left ear hearing loss, rated noncompensable.  During the entire appeal period, he is in receipt of a combined 80 percent rating and thus the percentage requirements for TDIU under 38 C.F.R. § 4.16(a) are met.  The remaining question, then, is whether the Veteran's service-connected disabilities render him unemployable.

The central inquiry is "whether [a] veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board acknowledges that the record does not include an opinion regarding the impact of all of the Veteran's service-connected disabilities on his employment. However, the Court has held that "a combined-effects medical examination report or opinion is not required per se by any statute, regulation, or policy to properly decide entitlement to TDIU for a veteran with multiple service-connected disabilities."  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  To the contrary, the need for such an examination report or opinion "with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by [the AOJ] or the Board."  Id.  In Geib v. Shinseki, 733 F.3d 1350 (2013), the Federal Circuit held that VA's duty to assist did not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities.  "Indeed, applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Id. at 1354.

On his application for increased compensation based on unemployability, the Veteran indicated that his bilateral foot disorder and anxiety disorder prevent him from securing or following any substantially gainful occupation.  He stated that he last worked as a telemarketer in June 2006, when he was let go.  Prior to that, he worked in public relations for his own company.  The Veteran noted that he attempted to obtain various freelance graphic design contracts until 2013, but was unsuccessful.  He graduated from high school and had 4 years of college.  He also had 4 years at the Vesper George School of Art and 4 years at the Boston Museum of Fine Arts in Drawing and Painting.

Treatment notes dated in November 2008 indicate that the Veteran reported that his hearing loss interferes with his ability to hold a job because he has difficulty hearing his customers in large rooms or when there are multiple people talking.  During a VA hearing examination in December 2010, the examiner noted that the Veteran has difficulty hearing in adverse listening environments.  The examiner stated that physical and sedentary employment is possible if the employer will make reasonable accommodations to create a safe work environment.  

Treatment notes dated in October 2012 indicate that the Veteran's degenerative joint disease of the feet does not impact his ability to work.


During the October 2012 VA psychiatric examination, the Veteran reported having several part-time jobs beginning when he was 19 years old.  His first full-time job was as a graphic designer, which he did for several different companies until he opened his own graphics design office where he worked for the next 40 years.  During the May 2013 VA psychiatric examination, the examiner opined that the Veteran's anxiety disorder NOS would not render the Veteran unable to secure and maintain substantially gainful employment.  However, as noted above, the Board finds that the Veteran's anxiety disorder causes occupational impairment with reduced reliability and productivity. 

During an August 2014 VA cold injury residual examination, the examiner found that the Veteran's degenerative joint disease and peripheral neuropathy of the bilateral feet would impact his ability to work.  Additionally, the Veteran's osteoarthritis of the bilateral knees would impact his ability to work.  The examiner noted that the conditions would limit his ability to do work requiring prolonged walking, standing, heavy lifting, and carrying.  

In light of the above, the weight of the evidence shows that the severity of the multiple service-connected disabilities render the Veteran incapable of obtaining and retaining substantially gainful physical and sedentary employment.  The Board finds that the Veteran's left ear hearing loss, tinnitus, and anxiety disorder NOS impact his ability to perform sedentary employment, interfering with his concentration, memory, and ability to hear.  The Veteran's background is in operating a graphic design business, an occupation that is not feasible for an individual with difficulty hearing and with memory.  His degenerative joint disease and peripheral neuropathy preclude him from physical employment, as he is unable to do work requiring prolonged walking, standing, heavy lifting, or carrying.  Therefore, in resolving all doubt in the Veteran's favor, the Board concludes TDIU is warranted from May 16, 2014.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




ORDER

An initial rating of 50 percent for the Veteran's service-connected anxiety disorder NOS is granted for the entire appeal period, subject to the regulations governing the payment of monetary benefits.

TDIU is granted from May 16, 2014, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


